Kenneth A. Rocco, Judge,
concurring.
{¶ 51} I concur with the majority’s decision but write separately to note my objection to this court’s practice of remanding cases for the trial court to correct its judgment entry, supposedly to comply with the Supreme Court’s holding in State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-3330, 893 N.E.2d 163.
{¶ 52} Baker holds that “[a] judgment of conviction is a final appealable order under R.C. 2505.02 when it sets forth (1) the guilty plea, the jury verdict, or the finding of the court upon which the conviction is based; (2) the sentence; (3) the signature of the judge; and (4) entry on the journal by the clerk of court.” Baker, syllabus. “Simply stated, a defendant is entitled to appeal an order that sets forth the manner of conviction and the sentence.” Baker, at ¶ 18.
{¶ 53} A judgment entry that does not set forth the manner of conviction and the sentence for each offense is not necessarily defective; it does not require correction. Such a document simply is not a final order. We lack jurisdiction to consider an appeal from such an order. And we certainly lack the power to sua sponte order the trial court to mold its judgment to give us jurisdiction.
{¶ 54} We invited the sentencing error for which we are now remanding the case. Rather than pressuring the trial court to “comply” with Baker, we would have done well to have dismissed the case for lack of a final, appealable order.